In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   Nos. 06-20-00001-CR,
                    06-20-00002-CR, &
                     06-20-00003-CR



          KENNIE LEWIS COOK, JR., Appellant

                             V.

             THE STATE OF TEXAS, Appellee




             On Appeal from the 5th District Court
                     Cass County, Texas
  Trial Court Nos. 2019F00062, 2019F00101, & 2019F00102




        Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       Kennie Lewis Cook, Jr., was convicted in Cass County of three counts of aggravated

sexual assault of a child in our cause numbers 06-20-00001-CR, 06-20-00002-CR, and 06-20-

00003-CR, each styled Kennie Lewis Cook, Jr. v. The State of Texas. In opinions issued in each

of these respective cases on October 20, 2021, we reversed the judgments of conviction against

Cook and remanded the cases to the trial court for further proceedings.

       On November 5, 2020, Cook filed a motion in each of these cases pursuant to Article

44.04(h) of the Texas Code of Criminal Procedure asking this Court to set bail pending final

determination of his appeals. See TEX. CODE CRIM. PROC. ANN. art. 44.04(h). Because Cook’s

motions were filed prior to the filing of a petition for discretionary review, this Court has

jurisdiction to set the amount of bail in each case.

       It appears to this Court that the motions should be granted. Considering the nature of the

crimes, the sentences imposed, and other relevant factors, we set bail at $500,000.00 in cause

number 06-20-00001-CR. We set bail at $100,000.00 in cause number 06-20-00002-CR, and we

likewise set bail at $100,000.00 in cause number 06-20-00003-CR. As required by Article

44.04(h), if a surety bond is posted, the sureties on the bond must be approved by the trial court.

Any conditions of bond shall be set by the trial court.

       IT IS SO ORDERED.



                                                       BY THE COURT

Date: November 10, 2021


                                                  2